Citation Nr: 1601310	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for bilateral hearing loss, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to December 1945.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Tiger Team Special Processing Unit at the Regional Office (RO) in Cleveland, Ohio. Jurisdiction of the claim resides with the RO in Oakland, California.

When the case was previously before the Board, the claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss was remanded in January 2013 and April 2013 for additional development.  In July 2013 the Board denied the Veteran's claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss.  He appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2014 the Court issued an Order granting a Joint Motion for Remand, which vacated the Board's July 2013 decision and remanded the matter back to the Board for action in compliance with the Joint Motion for Remand. 

When the issue of entitlement to a rating in excess of 50 percent for bilateral hearing loss was most recently before the Board in May 2014, the Board again denied the Veteran's claim.  The Veteran appealed the denial of an extraschedular rating in excess of 50 percent for bilateral hearing loss to the Court.  The Veteran specifically argued that the Board's denial of a rating in excess of 50 percent on a schedular basis should not be disturbed. 

In April 2015 the Court granted a Joint Order for Partial Remand, which served to vacate the portion of the Board's May 2014 decision denying a rating in excess of 50 percent for bilateral hearing loss on an extraschedular basis and remanded the claim back to the Board for action in compliance with the Joint Motion.  The Order specifically dismissed any appeal of any other issue.

When the claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss on an extraschedular basis was most recently before the Board in June 2015, it was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There has been no demonstration by competent medical, or competent and credible lay, evidence of record that, at any time during the appeal period, the Veteran's bilateral hearing loss results frequent hospitalizations or marked interference with employment.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for bilateral hearing loss on an extraschedular basis have not been met.  38 C.F.R. §§ 3.321(b) (1), 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2013).  An October 2008 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the October 2008 letter was sent prior to the initial unfavorable decision.

VA examinations were conducted in October 2008, November 2009, and January 2013.  Although the Veteran argued in a statement dated in January 2010 that the November 2009 VA examination was inadequate, the Board addressed the Veteran's complaint and remanded the Veteran's claim in January 2013 for a new VA examination.  The January 2013 VA examination was conducted by a different VA examiner from the examiner who conducted the November 2009 VA examination.  The Veteran has not argued, and the record does not reflect that the January 2013 VA examination was inadequate for rating purposes.  The Board finds that the examinations, when considered together, are adequate for adjudication purposes because they document the Veteran's subjective complaints and history, were based on an appropriate audiological examination of the Veteran, and provided sufficient information to address the rating criteria for the disability on appeal.  Importantly, despite the Veteran's complaints that the November 2009 VA examination was inadequate, none of the three VA examinations reflect findings warranting higher than a 50 percent rating for the Veteran's bilateral hearing loss.  Therefore, even if the Board were to not consider the November 2009 VA examination based upon the Veteran's complaints of inadequacy of such examination, a higher rating would still not result.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran was also provided an opportunity to discuss the impact on his daily functioning, as well as his audiological history and concerns, and his responses are documented in the January 2013 examination report.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2015 remand.  Specifically, the June 2015 Board remand instructed the RO to refer the Veteran's claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss on an extraschedular basis to the Director of Compensation.  The Board finds that the RO has complied with the Board's instructions in that the requested action was taken.  The case was referred to the Director of Compensation.  As such, the action taken by the RO substantially complies with the Board's June 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).



Legal Analysis

VA regulations allow for the provision of an extraschedular disability rating for exceptional cases where schedular evaluations are found to be inadequate.  See 38 C.F.R. § 3.321(b)(1) (2015); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

An October 2008 VA examination report also notes that the Veteran's greatest difficulty was noted to be in situations with background noise.  A November 2009 VA examination report again notes that Veteran's greatest difficulty was in situations with background noise.  The Veteran was examined again in January 2013.  At that examination the examiner noted that the Veteran's hearing loss impacts ordinary conditions of daily life including his ability to work in terms of the Veteran's self-reported difficulty in conversational speech, and extreme difficulty with telephone communication.   The examiner noted that the Veteran's report of difficulty in conversational speech, and extreme difficulty with telephone communication was consistent with his degree of hearing loss and speech discrimination scores.  

A January 2006 VA audiology note states that the Veteran is having more difficulty understanding speech.  The Veteran was counseled on the realistic benefits and expectations of hearing aids.  

A September 2006 VA audiology note indicates that the Veteran complained of not being able to understand anything.  He has most difficulty in church, hearing his wife's voice, and in background noise.  The Veteran was counseled on the limitation of hearing aids.  A follow-up September 2006 VA audiology note indicates that the Veteran's hearing aids were reprogramed.  The hearing aids were tested using the Veteran's wife's voice and the Veteran stated that he could hear fine.  

A November 2008 VA audiology note indicates that the Veteran was seen for adjusting his hearing aids.  At the end of the visit the Veteran was noted to be pleased with the sounds.  

A December 2008 VA audiology note indicates that the Veteran was seen for follow-up.  He reported that his hearing aids are too loud.  All sounds, including speech and background noise were noted to be too loud.  The Veteran was counseled on the use of the hearing aids, including volume control.  

A May 2009 VA audiology note indicates that the Veteran continued to have difficulty understanding speech (clarity) with his hearing aids, in various situations (home, church, and social situations).  It was noted that the Veteran's communication difficulty and his hearing aid technology were discussed.  It was noted that a new hearing aid was to be tried, which was a newer technology.  

An August 2009 VA audiology note indicates that the Veteran was seen for hearing aid follow up.  He was noted to be pleased with the hearing aids, but had slight difficulty getting the right earmold into his right ear.  He stated that he was "thrilled to be able to hear over the phone again."  The right ear mold was modified to fit better.  

A December 2009 VA treatment record notes that the Veteran was seen for hearing aid repair, cleaning, and functional check.  The ear molds were grinded to fit and were working well.  The Veteran was noted to be happy and very satisfied.  

As noted in the June 2015 remand, the Joint Motion for Partial Remand indicated that the Board, in its May 2014 decision, failed to adequately address the functional effects of the Veteran's bilateral hearing loss when considering whether referral for extraschedular consideration was warranted pursuant to 38 C.F.R. § 3.321(b).  The Joint Motion notes that the Board had essentially concluded that referral for extraschedular consideration was not warranted because objective audiological tests evaluated auditory acuity and speech discrimination, therefore encompassing all of the Veteran's described symptomatology.  However, that premise was rejected in Martinak v. Nicholson, 21 Vet. App. 447 (2007), when the Court determined that it was necessary for medical examiners to assess the degree of functional impairment caused by a veteran's hearing loss to facilitate the Board's possible application of 38 C.F.R. § 3.321(b), because, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.

In light of this determination, the Board indicated in the June 2015 remand that the rating criteria do not contemplate all of the functional impairment shown by the Veteran.  Therefore, the Board remanded the claim to refer the issue for extraschedular consideration.

In a November 2015 memorandum, the Director of Compensation and Pension indicated that none of the available evidence revealed that any of the Veteran's conditions warrants an increased evaluation pursuant to 38 C.F.R. § 3.321(b)(1), and that the totality of the evidence does not show that the Veteran's hearing loss is a unique disability picture.  The functional and occupational impact was noted to be that of experiencing difficulty hearing conversation and speaking on the phone and the severity of the hearing loss was measured to range from mild to severe.  Speech recognition measurements indicated varying results of severity and improvement.  The Director opined that there is no evidence to show that the rating schedule is inadequate and therefore an extraschedular rating above 50 percent is not warranted.

The Board acknowledges that the Veteran has complained of difficulty understanding speech/understanding telephone communications and indicated that this results in some functional impairment.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See 59 Fed. Reg. 17,295 (April 12, 1994).  

Even finding that the Veteran's bilateral hearing loss is not adequately contemplated by the rating schedule, as noted in the June 2015 remand, the Veteran's disability does not exhibit the other related factors for an extraschedular rating, including marked interference with employment or frequent periods of hospitalization.  There is no evidence whatsoever that the Veteran has been frequently hospitalized, or hospitalized at all, for his bilateral hearing loss.  With regard to marked interference with employment, the Veteran's hearing loss impacts ordinary conditions of daily life including his ability to work in terms of the Veteran's self-reported difficulty in conversational speech, and extreme difficulty with telephone communication.  However, the VA examiner noted that the Veteran's report of difficulty in conversational speech, and extreme difficulty with telephone communication was consistent with his degree of hearing loss and speech discrimination scores.  The degree of hearing loss and speech discrimination scores are directly reflective of the 50 percent rating assigned.  Additionally, the Veteran is currently retired and as such, there is simply no evidence to show that the Veteran's service-connected bilateral hearing loss causes marked interference with employment.  

In short, there is nothing in the record to indicate that the disability on appeal causes frequent hospitalization or impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that entitlement to an increased rating on an extraschedular basis is denied.

Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 18  (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In reaching the above-stated conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to a rating in excess of 50 percent for bilateral hearing loss on an extraschedular basis, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to a rating in excess of 50 percent for bilateral hearing loss on an extraschedular basis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


